Dissenting Opinion by
Judge Wilkinson:
I must respectfully dissent.
I cannot agree with the statement of the majority:
“If it is prejudicial for a water supplier to discontinue an established fluoridation program, then it is equally prejudicial for DER not to require all applicants for water supply permits to provide for fluoridation as a precondition to the receipt of their permits.”
Certainly we can all agree that there is a substantial difference of opinion on the beneficial or detrimental effects of fluoridation. To me, DER’s policy of refusing to require fluoridation to obtain a permit and the refusal to modify a permit previously issued to allow discon*138tinuance of fluoridation after it is established is not inconsistent. Indeed, it is sound on the basis of burden of proof alone.
In the first instance, when fluoridation is not required to obtain a permit, the applicant is resisting fluoridation and the burden would be on DER to establish that to approve an unfluoridated water supply would be prejudicial to the public health. In the second instance, where the existing permit requires fluoridation, the applicant is seeking to change the permit and, therefore, has the burden of convincing DER that it is not prejudicial to the public health to remove the requirement.
In addition, in my opinion, expense is always a proper consideration in setting requirements for what is or is not detrimental to the public health as those words are used in legislation. Certainly it is a proper consideration when one is exercising discretion. Under such circumstances, there is a vast distinction between insisting on a very substantial expense to obtain a permit and permitting its removal after it and the permit have been in existence. I would affirm.
Judges Rogers and Blatt join in this dissent.